Name: 81/154/EEC: Commission Decision of 25 February 1981 changing the import arrangements established by Council Decision 80/1278/EEC and applied in Italy in respect of imports of aluminium alloy waste recast into ingots containing less than 97% aluminium, originating in the Soviet Union (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-18

 Avis juridique important|31981D015481/154/EEC: Commission Decision of 25 February 1981 changing the import arrangements established by Council Decision 80/1278/EEC and applied in Italy in respect of imports of aluminium alloy waste recast into ingots containing less than 97% aluminium, originating in the Soviet Union (Only the Italian text is authentic) Official Journal L 072 , 18/03/1981 P. 0019 - 0019****( 1 ) OJ NO L 353 , 29 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 376 , 31 . 12 . 1980 , P . 1 . COMMISSION DECISION OF 25 FEBRUARY 1981 CHANGING THE IMPORT ARRANGEMENTS ESTABLISHED BY COUNCIL DECISION 80/1278/EEC AND APPLIED IN ITALY IN RESPECT OF IMPORTS OF ALUMINIUM ALLOY WASTE RECAST INTO INGOTS CONTAINING LESS THAN 97 % ALUMINIUM , ORIGINATING IN THE SOVIET UNION ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/154/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 ON IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR ARTICLE 9 ( 1 ) THEREOF , WHEREAS COUNCIL DECISION 80/1278/EEC ( 2 ) ESTABLISHED THE IMPORT QUOTAS TO BE OPENED BY THE MEMBER STATES IN RESPECT OF STATE-TRADING COUNTRIES FOR 1981 ; WHEREAS , PURSUANT TO ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 3286/80 , THE ITALIAN GOVERNMENT HAS INFORMED THE OTHER MEMBER STATES AND THE COMMISSION THAT IT WOULD LIKE A CHANGE TO BE MADE , IN ACCORDANCE WITH THE SAID REGULATION , TO THE IMPORT ARRANGEMENTS ESTABLISHED BY THE ABOVEMENTIONED DECISION AND APPLIED IN ITALY , IN RESPECT OF ALUMINIUM ALLOY WASTE RECAST INTO INGOTS CONTAINING LESS THAN 97 % ALUMINIUM , FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NO EX 76.01 AND ORIGINATING IN THE SOVIET UNION ; WHEREAS THE MEASURE IN QUESTION IS NOT SUCH AS TO HINDER SUBSEQUENT HARMONIZATION OF THE IMPORT ARRANGEMENTS APPLIED IN THE MEMBER STATES OR DETRACT FROM THE OPERATION OF THE COMMON MARKET ; WHEREAS THE SAID MEASURE SHOULD THEREFORE BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC SHALL OPEN FOR 1981 AN EXCEPTIONAL QUOTA OF 1 000 TONNES FOR THE IMPORT OF ALUMINIUM ALLOY WASTE RECAST INTO INGOTS CONTAINING LESS THAN 97 % ALUMINIUM , FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NO EX 76.01 AND ORIGINATING IN THE SOVIET UNION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 25 FEBRUARY 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT